Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.

Information Disclosure Statement

	The information disclosure statements (IDS) submitted on May 19, 2021 and January 11, 2022 are in compliance with the provisions of 37 CFR 1.97, and accordingly, the IDS have been considered by the examiner.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	 Regarding claim 1, the claim uses the term “link aggregation.”  The term “link aggregation” is well-known in the art as aggregating multiple links for transmission of data between two devices, wherein the link aggregation provides increased throughput and/or redundancy between the two devices.  However, the term as used in the claim and in the specification do not use link aggregation as known in the art, such as for combining links for transmission of data to a common destination.  For example, claim 7 discloses querying the DNS servers through “one target communication link” and thus does not involve 
	Regarding claim 1, the claim recites in part, “link aggregation (SLA)” and “determining a plurality of communication links enabled by the SLA.”  
	It is not clear whether the term “SLA” is intended as an acronym for “link aggregation” because the acronym is well-known in the art to represent “service level agreement.”
 	The meaning of “links” in “the plurality of communications links” is not clear because the term is not defined in the claims or the specification.  For instance, it is not whether the links are referring to connections, logical or physical, to the DNS servers or interfaces of the electronic device or servers.  
It is not clear how “link aggregation (SLA)” enables a plurality of communication links.  It is not clear what is meant by enabling the links and what functionality of steps are required by enabling the links.
	Claims 10 and 19 comprise similar subject matter as claim 1 and are rejected for each of the reasons as applied to claim 1 above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 10-11, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vilenski et al. US Patent Publication No. 2019/0081922 (“Vilenski”).


detecting whether the electronic device enables a link aggregation (SLA) in response to detecting an Internet protocol (IP) address query request for a target domain name (para. [0066] enhanced DNS resolver 206 queries all of the network interfaces.  para. [0067] receives a domain name to resolve from a networking application.  para. [0068] DNS recursors list.  para. [0072] application 204 sends a request for a domain name resolution); 
determining a plurality of communication links enabled by the SLA in response to detecting that the SLA is enabled (para. [0060] interfaces 210, 212, 214.  ethernet, WiFi, cellular.  DNS recursor that is connected to one of these interfaces.  para. [0068] DNS resolver 206... queries or a portion of the DNS recursors that are found in the DNS recursors list); and 
obtaining an IP address corresponding to the target domain name by querying a plurality of domain name system (DNS) servers through at least one target communication link of the plurality of communication links (para. [0068] waits for the first valid response to be returned from these DNS recursors.  claim 1. receiving an Internet Protocol (IP) address resulting from a DNS resolution over the Internet from at least one of the first and second servers).

Regarding claim 10, Vilenski teaches an electronic device, comprising: 
at least one processor; and a memory coupled to the at least one processor and storing computer executable instructions thereon which, when executed by the at least one processor, causes the at least one processor to: 
detect whether the electronic device enables a link aggregation (SLA) in response to detecting an Internet protocol (IP) address query request for a target domain name (para. [0066] enhanced DNS resolver 206 queries all of the network interfaces.  para. [0067] receives a domain name to resolve from a networking application.  para. [0068] DNS recursors list.  para. [0072] application 204 sends a request for a domain name resolution); 

obtain an IP address corresponding to the target domain name by querying a plurality of domain name system (DNS) servers through at least one target communication link of the plurality of communication links (para. [0068] waits for the first valid response to be returned from these DNS recursors.  claim 1. receiving an Internet Protocol (IP) address resulting from a DNS resolution over the Internet from at least one of the first and second servers).

Regarding claim 19, Vilenski teaches a non-transitory computer readable storage medium storing a computer program which, when executed by a processor of an electronic device, causes the processor to: 
detect whether the electronic device enables a link aggregation (SLA) in response to detecting an Internet protocol (IP) address query request for a target domain name (para. [0066] enhanced DNS resolver 206 queries all of the network interfaces.  para. [0067] receives a domain name to resolve from a networking application.  para. [0068] DNS recursors list.  para. [0072] application 204 sends a request for a domain name resolution); 
determine a plurality of communication links enabled by the SLA in response to detecting that the SLA is enabled (para. [0060] interfaces 210, 212, 214.  ethernet, WiFi, cellular.  DNS recursor that is connected to one of these interfaces.  para. [0068] DNS resolver 206... queries or a portion of the DNS recursors that are found in the DNS recursors list); and 
obtain an IP address corresponding to the target domain name by querying a plurality of domain name system (DNS) servers through at least one target communication link of the plurality of communication links (para. [0068] waits for the first valid response to be returned from these DNS 

Regarding claim 2, Vilenski teaches the method of claim 1, wherein obtaining the IP address corresponding to the target domain name by querying the plurality of DNS servers through the at least one target communication link of the plurality of communication links comprises: 
determining a plurality of target communication links for a DNS query; querying the plurality of DNS servers through the plurality of target communication links; and obtaining the IP address corresponding to the target domain name (para. [0068] DNS resolver 206... queries or a portion of the DNS recursors that are found in the DNS recursors list.  waits for the first valid response to be returned from these DNS recursors.  claim 1. receiving an Internet Protocol (IP) address resulting from a DNS resolution over the Internet from at least one of the first and second servers).

Regarding claim 11, Vilenski teaches the electronic device of claim 10, wherein the at least one processor configured to obtain the IP address corresponding to the target domain name by querying the plurality of DNS servers through the at least one target communication link of the plurality of communication links is configured to: 
determine a plurality of target communication links for a DNS query; query the plurality of DNS servers through the plurality of target communication links; and obtain the IP address corresponding to the target domain name (para. [0068] DNS resolver 206... queries or a portion of the DNS recursors that are found in the DNS recursors list .  waits for the first valid response to be returned from these DNS recursors.  claim 1. receiving an Internet Protocol (IP) address resulting from a DNS resolution over the Internet from at least one of the first and second servers).

Regarding claim 20, Vilenski teaches the non-transitory computer readable storage medium of claim 19, wherein the computer program executed by the processor to obtain the IP address corresponding 
determine a plurality of target communication links for a DNS query; query the plurality of DNS servers through the plurality of target communication links; and obtain the IP address corresponding to the target domain name (para. [0068] DNS resolver 206... queries or a portion of the DNS recursors that are found in the DNS recursors list . waits for the first valid response to be returned from these DNS recursors.  claim 1. receiving an Internet Protocol (IP) address resulting from a DNS resolution over the Internet from at least one of the first and second servers).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Vilenski in view of Kuehnel et al. US Patent Publication No. 2014/0201383 (“Kuehnel”).

Regarding claim 3, Vilenski does not teach the method of claim 2, wherein determining the plurality of target communication links comprises: selecting the plurality of target communication links from the plurality of communication links according to a quality parameter of each of the plurality of communication links; or querying a mapping relationship based on a link set containing the plurality of communication links as a query identifier, wherein the mapping relationship comprises a correspondence between link sets and target communication links, and obtaining the plurality of target communication links corresponding to the link set.


Regarding claim 12, the claim is a device claim corresponding to claim 3 and comprising similar subject matter.  Therefore, claim 12 is rejected under a similar rationale as claim 3.  

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Vilenski in view of Thyni et al. US Patent Publication No. 2014/0089503 (“Thyni”).

Regarding claim 7, Vilenski does not teach the method of claim 1, wherein obtaining the IP address corresponding to the target domain name by querying the plurality of DNS servers through the at least one target communication link of the plurality of communication links comprises: determining one target communication link for a DNS query; querying the plurality of DNS servers through the one target communication link; and obtaining the IP address corresponding to the target domain name.
Thyni teaches a device comprising a processor configured to determine one target communication link for a DNS query; query a plurality of DNS servers through the one target communication link; and 

Regarding claim 16, the claim is a device claim corresponding to claim 7 and comprising similar subject matter.  Therefore, claim 16 is rejected under a similar rationale as claim 7.  

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Vilenski in view of Thyni and Shin et al. US Patent Publication No. 2014/0126388 (“Shin”).

Regarding claim 8, Vilenski does not teach the method of claim 7, wherein determining one target communication link for the DNS query comprises: selecting one target communication link from the plurality of communication links according to a quality parameter of each of the plurality of communication links; or querying a mapping relationship based on a link set containing the plurality of communication links as a query identifier, wherein the mapping relationship comprises a correspondence between link sets and target communication links, and obtaining one target communication link corresponding to the link set.


Regarding claim 17, the claim is a device claim corresponding to claim 8 and comprising similar subject matter.  Therefore, claim 17 is rejected under a similar rationale as claim 8.  

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vilenski in view of Kuehnel and Shin et al. US Patent Publication No. 2014/0126388 (“Shin”).

Regarding claim 9, Vilenski in view of Kuehnel teach the method of claim 3, wherein the quality parameter of each communication link comprises signal strength, and an information error rate of the communication link (Kuehnel: para. [0030] attributes such as received signal strength indicator (RSSI), packet error rate). Vilenski and Kuehnel do not expressly teach the quality parameter comprising link connection status.
Shin teaches quality parameter of each communication link comprising link connection status, signal strength, and an information error rate of the communication link (para. [0048] wireless connection status information may include information on an uplink status and/or a down link status.  strength 

Regarding claim 18, the claim is a device claim corresponding to claim 9 and comprising similar subject matter.  Therefore, claim 18 is rejected under a similar rationale as claim 9.  

Examiner’s Note
Claims 4-6, 13-15 have not been rejected under prior art.  However, the claims are not allowable due to the rejections of claims 1 and 10 under 35 U.S.C. 112(b) on the unclear meaning of the claims.

The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Wang US Patent Publication No. 2017/0134253 teaches a method for domain name query for an electronic device, the method comprising: determining a plurality of communication links enabled by the SLA in response to the link aggregation (SLA) is enabled (para. [0046] terminal can simultaneously use a plurality of links…, configuration of port numbers of DNS servers… corresponding to the plurality of links.  para. [0047] setting the DNS server program to automatically monitor the local IP address… the DNS server program monitors DNS ports and port numbers.); and obtaining an IP address corresponding to the target domain name by querying a plurality of domain name system (DNS) servers through at least one target communication link of the plurality of communication links (para. [0009] initiating a domain name resolution request through a plurality of links.    para. [0047] each link acquires an IP address.  para. [0072] domain name resolution request… to a local DNS server 1 and a local DNS server 2.  para. [0083] request… corresponding to each link).

Dhanabalan US Patent Publication No. 2018/0063009 (para. [0019] reactively select quality links, monitor the quality of links established between itself and another network appliance, latency, packet drop, packet jitter, and bandwidth)

Cheline et al. US Patent Publication No. 2006/0271707 (para. [0084] host query is transmitted to all DNS servers set up in the modem).


Conclusion
   A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445